DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on September 29, 2021.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the at least one recess" in lines 7-8 and lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the recesses" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 16, 18, 19, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0129373 A1 to Hirotomi et al.
Re-claim 1, Hirotomi et al. disclose a brake caliper arrangement, having: a first brake lining 44 and a second brake lining 44 that moved relative to one another from a respective starting position with a reduction of an initial spacing that exists between the first and second lining, a housing 41/42, the first brake lining and the second brake lining are received at least partially in the housing, a restoring device 46 comprises a first restoring element (i.e. legs on a first side), in order to pre-stress the first brake lining into its starting position, and a second restoring element (i.e. legs on a second side), in order to pre-stress the second brake lining into its starting position, the first restoring element and the second restoring element are supported, on both sides of a central region (i.e. lug) of the brake lining arrangement, the first restoring element and the second restoring element is configured (i.e. capable) to be twisted elastically in at least sections where the substantially vertical portion meets the horizontal portion.  This is in the clamping section as shown in the annotated figure below.
Re-claim 2, the first restoring element is free of contact with the second brake element, the second restoring element is free of contact with the first brake element.
Re-claim 3, the restoring elements are interpreted as bent wire, specifically a flat wire.

Re-claim 5, the clamping arrangement spans a receiving space 50.
Re-claim 6, the clamping arrangement is attached to the housing.
Re-claim 7, the clamping arrangement is surrounded by a connecting arrangement (such as receiving holes for pin 52), the connecting arrangement provides a hold-down function for the brake linings.

    PNG
    media_image1.png
    704
    763
    media_image1.png
    Greyscale


Re-claim 8, the restoring spring top portion constitutes part of the connecting arrangement (as it possesses holes for pin 52), this part of formed from bent sheet metal.
Re-claim 10, side portions on the brake linings are recessed from the friction material, these recesses receive the supporting sections.
Re-claim 11, the clamping section and supporting section extend substantially in one plane, see figure 4.
Re-claim 12, the connecting section is arranged between the clamping section and the supporting section (see figure above), the clamping section and the supporting section extend in different directions (vertical) relative to the connecting section (i.e. substantially horizontal).
Re-claim 13, a portion between the clamping section and the supporting section twists during brake actuation.  

    PNG
    media_image2.png
    782
    605
    media_image2.png
    Greyscale

Re-claim 14, the pin 52 functions as part of a hold down section, this allows for a pre-stress of the restoring elements that act on the brake linings.
Re-claim 16, each restoring element includes limbs that are received in recesses (as the portion on the brake lining receiving the limb is recessed relative to the friction material) formed on both sides of the respective first and second brake lining arrangements facing each other.
Re-claim 18, each restoring element includes a bent connecting section (i.e. the interconnection between the substantially vertical section and horizontal section), this section is positioned equidistant from the limbs, the connecting section is twisted elastically in response to positioning the limbs in the recess.
Re-claim 19, the housing includes a bridge 52 spanning a receiving space in which the first and second brake lining arrangements are provided, the first and second restoring elements abutting a side of the bridge facing the receiving space to bias the first and second brake lining arrangements away from one another.  An inner circumference of a bridge receiving hole abuts the bridge.
.
Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,491,204 to Dirauf et al.
Dirauf et al. disclose a brake caliper arrangement for a motor vehicle brake, having: a housing having a receiving space; first 2 and second 2 brake lining arrangements provided in the receiving space and movable relative to one another within the receiving space from starting positions a first distance apart to final positions a second distance apart less than the first distance apart, each brake lining arrangement including at least one groove (such as 18 in figure 4b); a first restoring element 5 having at least one limb 3 extending into at least one recess (such as 6b) in the first brake lining arrangement for pre-stressing the first brake lining arrangement into its starting position; and a second restoring element 5 (as shown in 1, plural restoring elements are present) having at least one limb extending into at least one recess (the arrangement shown in figure 4a/4b is simply repeated on the side not shown) in the second brake lining arrangement for pre-stressing the second brake lining arrangement into its starting position.  It is noted that the features of the grooves and recesses can be reversed, such that the groove is 6b and the recess is 18.
Allowable Subject Matter
Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed September 29, 2021 have been fully considered but they are not persuasive.  The remarks regarding the “twisted elastically” have been considered.  However, it is the opinion of the Office that the portion interconnecting the substantially vertical portion of the spring with the horizontal portion of the spring is capable of experiencing or undergoing a twisting action, and is interpreted as meeting the recited limitation of “twisted elastically”.  
With regards to claim 3 and the biasing member being a bent wire.  It is believed that wire can come in many shapes, including a substantially flat wire.  As for how the biasing member of Hirotomi is formed, such as stamped and bent.  These remarks are more specific than the claim language.
With regards to claim 10 and the recesses.  As stated in the above rejection, the phrase recesses may be interpreted broadly, particularly in light of where the legs or limbs of Hirotomi are placed.  Each leg is positioned upon a portion of the brake lining that is recessed with respect to the friction lining portion of the brake lining.  As such the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
November 3, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657